UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 May 9, 2012 Date of Report (Date of earliest event reported) OHIO VALLEY BANC CORP. (Exact name of registrant as specified in its charter) Ohio (State or other jurisdiction of incorporation) 0-20914 31-1359191 (Commission File Number) (IRS Employer Identification No.) 420 Third Avenue, Gallipolis, Ohio (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(740) 446-2631 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The Registrant held its annual meeting of shareholders (the “Annual Meeting”) on May 9, 2012 in Gallipolis, Ohio.At the Annual Meeting, the shareholders voted on three proposals.The proposals are described in detail in the Proxy Statement. Proposal 1 Registrant’s shareholders elected one individual to the Board of Directors for a term expiring in 2014, as set forth below: Name Votes For Votes Withheld Broker Non-Votes Lannes C. Williamson Proposal 2 Registrant’s shareholders elected three individuals to the Board of Directors for a term expiring in 2015, as set forth below: Name Votes For Votes Withheld Broker Non-Votes Anna P. Barnitz Roger D. Williams Thomas E. Wiseman Proposal 3 Registrant’s shareholders ratified the selection of Crowe Horwath LLP as the Registrant’s independent registered public accounting firm for fiscal year 2012, as set forth below: Votes For Votes Against Abstentions Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OHIO VALLEY BANC CORP. Date: May 14, 2012 By: /s/ Thomas E. Wiseman Name: Thomas E. Wiseman Title: President and Chief Executive Officer
